United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0041
Issued: May 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 2, 2020 appellant filed a timely appeal from a September 25, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish entitlement to
continuation of pay (COP) for the period May 11 through July 28, 2020.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On August 6, 2020 appellant, then a 61-year-old general supply specialist, filed a traumatic
injury claim (Form CA-1) alleging that on May 4, 2020 he contracted COVID-19 after performing
physical inventory in close proximity to a coworker who was frequently coughing while in the
performance of duty. He stopped work on May 11, 2020 and returned to work on July 28, 2020.
In support of his claim, appellant submitted a laboratory test result, dated May 8, 2020,
which revealed that he tested positive for COVID-19.
In letters dated May 10 and 11, 2020, Dr. Janaki Annavarapu, a Board-certified internist,
confirmed that appellant tested positive for COVID-19 and placed him off work from May 11
through 22, 2020.
In a May 13, 2020 emergency department note, Dr. Nicole Adams, a Board-certified
osteopath, specializing in emergency medicine, noted that appellant was experiencing chest pain
and shortness of breath. She indicated that appellant was diagnosed with COVID-19 and
pneumonia and continued to have fevers and chills. Dr. Adams examined appellant and diagnosed
COVID-19, nonspecific chest pain, pneumonia of both lungs, and shortness of breath.
In a May 13, 2020 hospital note, Dr. Errol Zimmerman, a Board-certified internist, noted
that appellant experienced right-sided chest discomfort and shortness of breath. He indicated that
appellant had bilateral infiltrates, which were likely due to COVID-19.
Hospital discharge notes, dated June 3, 2020, showed that appellant was diagnosed with
pneumonia due to COVID-19, sepsis, acute respiratory failure with hypoxia, elevated liver
function tests, prophylactic measure, cardiomyopathy, pneumomediastinum, and loose stools.
In a June 12, 2020 addendum, Dr. Zimmerman noted that appellant was admitted to the
hospital with pneumonia secondary to COVID-19 and sepsis. He indicated that appellant
completed a course of antibiotics for superimposed bacterial infection and that computerized
tomography (CT) scans of his chest revealed worsening lung changes. Dr. Zimmerman reported
that appellant was awaiting long-term acute care placement.
In a development letter dated August 10, 2020, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. In a separate
development letter of even date, OWCP requested that the employing establishment provide
additional information, including comments from a knowledgeable supervisor and details
regarding appellant’s alleged COVID-19 exposure. It afforded both parties 30 days to submit the
necessary evidence.
OWCP subsequently received an August 7, 2020 letter from Dr. Annavarapu who
restricted appellant to four hours of work per day until he was no longer under cardiologist care.
In an August 11, 2020 e-mail, J.G., appellant’s supervisor, responded to OWCP’s
development questionnaire. She noted that on May 4, 2020 appellant conducted inventory in an
isolated office for a few hours. J.G. indicated that appellant was in contact with one former
2

employee who had been notified. She reported that appellant’s shift consisted of direct contact
with the public and that he encountered around 10 to 20 people daily. J.G. stated that appellant
was masked, but noted that he was working in a cluttered room that made social distancing
difficult. In a separate e-mail of even date, the employing establishment indicated that it concurred
with appellant’s allegation that he contracted COVID-19 in the workplace and reported that several
of appellant’s coworkers tested positive for COVID-19.
In an August 27, 2020 memorandum of a telephone call (Form CA-110), appellant
informed OWCP that he was hospitalized for six weeks and was unable to file his traumatic injury
claim within 30 days. He noted that he returned to work on August 25, 2020 without restrictions.
By decision dated September 25, 2020, OWCP accepted appellant’s claim for COVID-19.
By separate decision of even date, it denied appellant’s claim for COP, finding that he had not
reported his injury on an OWCP-approved form within 30 days of the accepted May 4, 2020
employment injury. OWCP noted that the denial of COP did not preclude him from filing a claim
for disability due to the effects of the accepted employment injury.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes COP, not to exceed 45 days, to an employee who has
filed a claim for a period of wage loss due to a traumatic injury with his or her immediate superior
on a form approved by the Secretary of Labor within the time specified in section 8122(a)(2) of
this title.3 This latter section provides that written notice of injury shall be given within 30 days.4
The context of section 8122 makes clear that this means within 30 days of the injury.5
OWCP’s regulations provide, in pertinent part, that to be eligible for COP, an employee
must: (1) have a traumatic injury which is job related and the cause of the disability and/or the
cause of lost time due to the need for medical examination and treatment; (2) file Form CA-1
within 30 days of the date of the injury; and (3) begin losing time from work due to the traumatic
injury within 45 days of the injury.6
The Board has held that section 8122(d)(3) of FECA,7 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
3

Supra note 1 at § 8118(a).

4

Id. at § 8122(a)(2).

5

E.M., Docket No. 20-0837 (issued January 27, 2021); J.S., Docket No. 18-1086 (issued January 17, 2019);
Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985). The Board notes that
FECA Bulletin No. 20-05, Federal Employees Contracting COVID-19 in Performance of Duty (March 31, 2020), also
provides that “If the employer supports the claim and that the exposure occurred, and the CA-1 is filed within 30 days,
the employee is eligible to receive Continuation of Pay for up to 45 days.”
6

20 C.F.R. § 10.205(a)(1-3); see also T.S., Docket No. 19-1228 (issued December 9, 2019); J.M., Docket No. 091563 (issued February 26, 2010).
7

Supra note 1 at § 8122(d)(3).

3

requirements for COP.8 Thus, there is no exception to the requirement that the claim be filed
within 30 days of the employment injury.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish entitlement to
COP for the period May 11 through July 28, 2020.
Appellant filed written notice of his traumatic injury (Form CA-1) on August 6, 2020. In
an August 27, 2020 memorandum of a telephone call (Form CA-110), he explained that he was
hospitalized for six weeks and was unable to timely file his traumatic injury claim within 30 days
of the May 4, 2020 employment injury. By decision dated September 25, 2020, OWCP denied
appellant’s request for COP, as his claim was not filed within 30 days of the accepted May 4, 2020
employment injury. It noted that the denial of COP did not preclude him from filing a claim for
disability due to the effects of the accepted employment injury.
The Board notes that there is no provision in FECA for excusing a late filing regarding
COP. Because appellant filed written notice of his traumatic injury claim (Form CA-1) on
August 6, 2020, the Board finds that it was not filed within 30 days of the accepted May 4, 2020
employment injury, as specified in sections 8118(a) and 8122(a)(2) of FECA. Accordingly,
appellant is not entitled to COP.
10

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
COP for the period May 11 through July 28, 2020.

8

E.M., supra note 5.

9

Id.; Dodge Osborne, 44 ECAB 849 (1993).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

